DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	This office action is in response to the amendments filed on 2/24/2022. Claims 16-18 are amended. Claims 18-19 are previously withdrawn. Claims 26-32 are newly added. Claims 16-17 and 20-32 are pending and addressed below.

Response to Arguments
Applicant’s arguments, filed on 2/24/2022, in regards to the drawing objections on pages 5-6 are not persuasive. The examiner believes that Figures 4A-4D does not show “the first thread extending over an entire length of the distal portion” as recited in claim 17. The distal portion includes a closed, pointed distal tip as recited in claim 17 so if the first thread extends over an entire length of the distal portion, then the first thread would also need to extend over the entire length of the closed, pointed distal tip since the closed, pointed distal tip is part of the distal portion. This is clearly not shown in Figures 4A-4D of applicant’s drawings.
Applicant’s arguments, filed on 2/24/2022, with respect to claim 16 have been considered but are moot because the arguments do not apply to any of the new interpretations of the prior art of record being used in the current rejection. Applicant’s arguments are only directed to the amended claims, therefore the arguments are addressed in the body of the rejection below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of “the first thread extends over an entire length of the distal portion” as recited in claim 17 must be shown or the feature(s) canceled from the claim (see the Response to Arguments’ section above for further details).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 16 and 20-26 are rejected under 35 U.S.C. 102(b) as being anticipated by West (US Pub No. 2006/0100630) 
 	Regarding claim 16, West discloses (Figures 1-3) a suture anchor (Figures 1-2), comprising: a body configured to be implanted in a patient (Paragraph 0039), the body including: a proximal portion with first and second threads on an external surface thereof (see annotated figure below), the proximal portion having an open proximal end (22) (Figure 1) configured to receive a driver therein (Paragraph 0040), and the first and second threads extending over an entire length of the proximal portion (see annotated figure below) [The first and second threads in combination extends over an entire length of the proximal portion], a distal portion with an external surface having the first thread but not the second thread thereon (see annotated figure below), the distal portion having a closed, pointed distal tip (16) (Figures 1-2), and a suture-engaging member (23a) (Paragraphs 0040 and 0049) located entirely in the distal portion (see annotated figure below).

    PNG
    media_image1.png
    814
    944
    media_image1.png
    Greyscale


Regarding claim 20, wherein an opening (opening that receives the transverse pin 23a) (Figures 1 and 5B) is formed through a sidewall of the body and is located entirely in the distal portion (Paragraphs 0040 and 0049) (see annotated figure above).
Regarding claim 21, wherein a constant diameter portion extends along a partial longitudinal length of the suture anchor (see annotated figure below), and the opening is located entirely in the constant diameter portion proximal to the distal tip (see annotated figure below).

    PNG
    media_image2.png
    737
    829
    media_image2.png
    Greyscale


	Regarding claim 22, wherein the constant diameter portion is located partially in the distal portion of the body (see annotated figures above which clearly show this).
	Regarding claim 23, wherein the distal portion of the body includes part of the constant diameter portion and includes a non-constant diameter portion in which the distal tip is located (see annotated figure below).

    PNG
    media_image3.png
    755
    555
    media_image3.png
    Greyscale
















Regarding claim 24, wherein the suture-engaging member (23a) is configured to receive a suture (36a) therearound with trailing ends of the suture extending out of the open proximal end of the proximal portion of the body (Figure 4) (Paragraphs 0040, 0049 and 0051).
Regarding claim 25, West discloses (Figures 1 and 5B) a suture anchor system (Paragraph 0040), comprising the suture anchor of claim 16 (see rejection for claim 16 above); and the driver (hex driver as disclosed in Paragraph 0040), the driver being configured to be inserted into the open proximal end (22) of the proximal portion of the body and rotated to drive the body into bone with the first and second threads threading into the bone (Paragraph 0040).
Regarding claim 26, wherein the open proximal end (22) (Figure 1) of the suture anchor defines a proximal end of the proximal portion (Figures 1-3).


Allowable Subject Matter
Claims 17 and 27-32 are allowed. 
The following is an examiner’s statement of reason for indicating allowable subject matter:
The prior art of record of West (see rejection above) fails to disclose the first thread extends over an entire length of the distal portion (claim 17). The distal portion includes a closed, pointed distal tip as recited in claim 17 so if the first thread extends over an entire length of the distal portion, then the first thread would also need to extend over the entire length of the closed, pointed distal tip since the closed, pointed distal tip is part of the distal portion. The prior art of record of West clearly does not disclose this. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771